Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 8, 9, 10, 11, 17, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren (US 9,718,610) in view of Helle (US 4,750,530), Stanelle (US 4,182,591) and Maxwell (US 3,362,490).
	Oren discloses a method for reloading a container with proppant comprising:
providing a system for reloading containers, comprising: 
a reloading system, comprising: 
a bulk material storage bin having a proppant receiving area 32, 34, 40, a proppant dispensing device, and a gate 38; and 
a reloader comprising a loading bay (indicated generally as 220, 224, 228); 
situating a container in a loading bay; 
opening a gate and causing an expandable loading tube to expand to deliver a proppant from a bulk material storage bin into a container; and 
removing a container from a loading bay.
Oren does not disclose a transloader, expandable loading tube or load cell. Consequently, Oren does not disclose disposing a proppant onto a conveyer belt; causing a discharge device to discharge a proppant into a bulk material storage bin; situation a container atop a load cell, or removing a container after a weight reaches a predetermined weight.
Helle discloses a system for reloading a container with bulk material, comprising, in combination with a reloading system 42, 62, a transloader having a conveyer belt 16 through discharge device 19 into a bulk material storage bin 23, 24. To that end Helle teaches the operation of disposing a proppant onto a conveyer belt and causing a discharge device to discharge a proppant into a bulk material storage bin. (FIG. 7A, 7B, 7C). Helle further teaches removing a container 12 after a weight of material therein reaches a predetermined weight. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oren to include a conveyor belt as well as disposing a proppant onto a conveyer belt and causing a discharge device to discharge a proppant into a bulk material storage bin, as taught by Helle, thereby reducing or eliminating altogether the need for a surge bin.
	Stanelle discloses an expandable loading tube 6 with a diffuser 13 at a distal end thereof. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oren to include an expandable loading tube with a diffuser, as taught by Stanelle, where it is well known to lower a loading tube into a vessel and subsequently raise the tube during reloading a suction device can be reduced or eliminated.
And, Maxwell teaches associating a load cell 6, 7 with a hopper into which bulk material is dispensed via gates 3-1. Maxwell teaches the operation thusly: 
The load cell output signal in circuit 6 to determine whether the quantity of material dispensed from container 2-1 has satisfied the requirements of the preset analog weight signal of station 1-1. If an underweight condition exists, meaning that the required amount of material has not been dispensed, then weight check circuit 6 produces an output (error) signal which operates a feed controller 8 connected to control the ingredient outflow rate from container 2-1 through valve 3-1 into hopper 4. The flow rate is controlled in a predetermined manner.
(Column 2, lines 46-70).
In other words, Maxwell’s discloses placing container 4 atop a load cell 7 wherein load cell 7 and control circuit 6, e.g. computer, associated with gate/valve 3-1 operates such that-
a bulk material storage bin 2-1, 2-2, 2-3 is configured to selectively discharge proppant into a container 4; 
a load cell 6, 7 determines an amount of proppant discharged into a container from a bulk material storage bin; and 
a signal, e.g. indicator, is activated (or not activated) when a load cell determines an amount of proppant discharged into a container from a bulk material storage bin is at a predetermined threshold.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oren to include Maxwell’s load cell for purposes of discharging bulk material into a container and indicating when the material in the bin is at a predetermined threshold.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Helle, Stanelle and Maxwell and further in view of Belcher (US 2020/0239239) which discloses that a bulk material storage bin 12 that further comprises a measurement device 102 for determining a characteristic of the proppant such as fill level. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oren to include a measurement device, as taught by Belcher, such that controller 90 can actuate filling of the bin.
Claim(s) 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Helle, Stanelle, Maxwell and Belcher and further in view of Lopez (US 9,428,330).
	Oren does not disclose an actuating device, e.g. vibration device. Lopez discloses a vibration device PV1 in operable communication with a bulk material storage bin 710, 712, 714. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oren to include a vibration device, as taught by Lopez, to “help material fall through the” storage bins.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Helle, Stanelle and Maxwell and further in view of Goeldner (US 6,368,555) which discloses moisture sensor 35 arranged at inlet to conveyor 5. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oren to include a moisture sensor, as taught by Goeldner, thereby allowing the material to be treated with water based on the sensing of the moisture content.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Helle, Stanelle, Maxwell and Goeldner and further in view of Belcher (US 2020/0239239) which discloses that a bulk material storage bin 12 further comprises a measurement device 102 for determining a characteristic of the proppant such as fill level. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oren to include a measurement device, as taught by Belcher, such that controller 90 can actuate filling of the bin.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Helle, Stanelle and Maxwell and further in view of Weeter (US 2020/0038825) which discloses an enclosure 112D and a vacuum unit 170. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oren to include an enclosure and a vacuum unit, as taught by Weeter, which can remove bulk material remaining in a portion of a reloading hopper 122.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652